UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-1607



In Re: JOHNNY     WOODARD,   JR.;   CAROLYN    J.
WOODARD,

                                                              Debtors.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-00-93-5-BO, MC-00-1, BK-98-2759-8-JRL)


Submitted:   October 12, 2000              Decided:   October 18, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Woodard, Jr., Carolyn J. Woodard, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny Woodard, Jr., and Carolyn J. Woodard appeal from the

district court’s order dismissing their appeal from the bankruptcy

court’s order dismissing their Chapter 13 proceeding.       We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See In re Woodard, Nos. CA-00-93-5-BO; MC-001-1;

BK-98-2759-8-JRL (E.D.N.C. Apr. 20, 2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                   2